Per Curiam.
Disregarding the affidavit of Dr. Milne,— which we must do under the provisions of section 834 of Code of Civil Procedure,—the only proof by affidavit, that the case presented, is . one specified in title 6, chapter 17, of that Code, is that in the affidavit of George R. Dutton a justice of the peace in Englewood, N. J. His affidavit relates only to one occasion, and affords no proof of the fact alleged that the person proceeded against is an habitual drunkard.
The order must be reversed, without costs, and an order entered, dismissing the proceedings, with leave to renew upon additional papers.